Title: From George Washington to John Beatty, 16 December 1778
From: Washington, George
To: Beatty, John


  
    sir
    Head Qrs [Middlebrook, N.J.] Decr 16th 1778
  
Sir Henry Clinton having called for the return of our Officers on parole; You will take the earliest occasion after receipt of this to call for the immediate return of the Convention and other Officers, if any other there be, who have been permitted to go to the Enemy on parole; or for the purpose of being exchanged, if it has not been accomplished by his releasing an equal number required by you; or unless he immediately does it. In your demand of the Convention Officers, you will not include Lieutenant General Burgoyne. Mr Mersereau who is in these parts, it is probable, can furnish you with a more accurate list of the Convention Officers, under the above description, than you may have before received.
As the order for recalling the Convention & Other Officers on parole, is founded on the measures Genl Clinton has taken with respect to Ours, who had receivd a like indulgence; if he should countermand his order for their return—the directions I have given you, concerning the Convention and Other Officers on parole, are to be dispensd with. I am sir Yr Most Obedt sert

  Go: Washington

